Case 1:16-mc-00405-LGS Document 188-2 Filed 02/26/21 Page 1 of 2




                     EXHIBIT2
                 Case 1:16-mc-00405-LGS Document 188-2 Filed 02/26/21 Page 2 of 2


Leon N. Patricios

From:                              Tony Korvick <TKorvick@porterandkorvick.com>
Sent:                              Wednesday, February 24, 2021 2:36 PM
To:                                Cagney, Craig (craig.cagney@davispolk.com); Flynn, Michael S.
                                   (michael.flynn@davispolk.com); Hamburg, Robert (RHamburg@mayerbrown.com);
                                   Hanchet, Mark G. (MHanchet@mayerbrown.com); 'Schneier, Sharon'
                                   (sharonschneier@dwt.com); MohammadPathan@dwt.com; Boyle, Joseph
                                   (JBoyle@KelleyDrye.com); rward@kelleydrye.com; Sandler, Erick M.
                                   (emsandler@daypitney.com); Scott, Jeffrey M.; kchewning@archerlaw.com;
                                   mbyroade@kelleydrye.com; Newt Porter; Nathan Tarnor
Cc:                                Leon N. Patricios; Joseph Zumpano; Nicholas Rostow
Subject:                           updated draft Joint Letter - Please use this draft
Attachments:                       SDNY Joint Letter to Judge Schofield.2-24-21 draft.docx



Dear Counsel:

In re-reading Judge Schofield's Order ECF 184, this Order only applies to "parties" .

Antonio Caballero is not a party in this case. He is not a defendant in any interpleader in the Stansell case, and he has
yet to file his motion to intervene. He is therefore not included as a signator party on this Feb. 25 joint letter.

Nevertheless, we have included a detailed section on Mr. Caballero's expected filings/positions as a future interpleader
defendant in response to par. 3 (iv) of Order ECF 184.

Please use this as the operative draft when sending any further proposed changes.

Thank you,

Tony Korvick, Esq.
PORTER & KORVICK, P.A.
9655 S. Dixie Highway
Suite 208
Miami, FL 33156
(305) 373-5040
{305) 668-9154 fax
tkorvick@porterandkorvick.com

Confidentiality Note: This e-mail and any attachment is intended only for the person or entity to which it is addressed
and may contain information that is privileged, confidential or otherwise protected from disclosure. Dissemination,
distribution, or copying of this e-mail or the information herein by anyone other than the intended recipient, or an
employee or agent responsible for delivering the message to the intended recipient, is prohibited. If you have received
this e-mail in error, please telephone or e-mail the sender and delete this message and any attachment from your
system.




                                                              1
